PER CURIAM.
The denial of defendant Willie James Ellison’s seventh Rule 3.800(a) motion is affirmed.1 Three Rule 3.800(a) motions ago, this court warned Ellison that it was improper to reargue a ground already considered and rejected on the merits. Ellison v. State, 703 So.2d 1248 (Fla. 5th DCA *8261998). Yet Ellison has persisted in doing just that.
Based upon his numerous and successive meritless pro se filings, we hold that Ellison is precluded from filing any additional pro se appeals, pleadings, motions or petitions pertaining to his convictions and sentences in Ninth Circuit Court No. CR91-10730 unless reviewed and signed by an attorney licensed to practice in the State of Florida. The clerk of this court is directed not to accept from Ellison, as petitioner or appellant, any further pro se pleadings or filings which relate to that case. See Jackson v. Florida Dep’t of Corrections, 790 So.2d 398 (Fla.2001); Vickson v. Singletary, 734 So.2d 376 (Fla.1999); Carnes v. State, 781 So.2d 489 (Fla. 5th DCA 2001); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
AFFIRMED.
SHARP, W., PLEUS, and PALMER, JJ., concur.

. See Ellison v. State, 659 So.2d 1101 (Fla. 5th DCA 1995); Ellison v. State, 681 So.2d 1154 (Fla. 5th DCA 1996), review dismissed, 686 So.2d 577 (Fla.1996); Ellison v. State, 687 So.2d 251 (Fla. 5th DCA 1997); Ellison v. State, 703 So.2d 1248 (Fla. 5th DCA 1998); Ellison v. State, 731 So.2d 1294 (Fla. 5th DCA 1999); Ellison v. State, 758 So.2d 719 (Fla. 5th DCA 2000).